DETAILED ACTION
This action is in response to the application filed 16/696,061, which claims foreign priority to KR10-2018-0148859 filed 11/27/2018 and KR10-2019-0128678 filed 10/16/2019. Claims 1-20 are pending and have been considered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, generating a candidate solution set by modifying a candidate solution which represents a basic neural network model in a variable-length string form, acquiring first candidate solutions with a plurality 
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “basic neural network”, “a first neural network model”, and “a final neural network model”. These elements that are recited are only generally linked to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: by performing architecture variation-based unsupervised learning and by performing selective error-based propagation-based 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a basic neural network, a first neural network model, and a final neural network model to perform the steps of the claimed process amount to no more than generally linking the elements to the judicial exception. Additionally, by performing architecture variation-based unsupervised learning and by performing selective error-based propagation-based supervised learning are both well-understood, routine and conventional, as evidenced by Siddique et al. (“Training Neural Networks: Backpropagation vs Genetic Algorithms”, pg. 2673, § 1. Introduction – § 2 Backpropagation). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements are generally linked to the exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.  

Regarding claim 2, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the candidate solution, which represents the basic neural network model in a variable-length string form, includes weight matrices, which represent neural interconnections and weights related to connection strengths between neurons, and a matrix representing a neural network structure. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 3, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the acquiring of the first candidate solutions by performing architecture variation-based unsupervised learning with the plurality of candidate solutions selected from the candidate solution set comprises performing architecture variation-based unsupervised learning in parallel on the basis of degree of parallelism (DOP). This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 4, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the acquiring of the first candidate solutions by performing architecture variation-based unsupervised learning with the plurality of candidate solutions selected from the candidate solution set comprises acquiring the first candidate solutions by merging two candidate solutions in the candidate solution set. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 5, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the acquiring of the first candidate solutions by performing architecture variation-based unsupervised learning with the plurality of candidate solutions selected from the candidate solution set comprises acquiring the first candidate solutions by performing at least one architecture variation method among weight modification, interneuron connection removal, interneuron connection addition, neuron removal, and neuron addition. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 6, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the acquiring of the second candidate solutions by performing selective error propagation-based supervised learning with the first neural network model comprises setting a pseudo reverse weight matrix to finely tune weight matrices. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 7, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the acquiring of the second candidate solutions by performing selective error propagation-based supervised learning with the first neural network model comprises analyzing weight matrix densities of the first neural network model and setting a path of selective error propagation-based supervised learning. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 8, the rejection of claim 7 is further incorporated, and further, the claim recites: wherein the analyzing of the weight matrix densities of the first neural network model and setting of the path of selective error propagation-based supervised learning comprise analyzing the weight matrix densities by using an interquartile range. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 9, the rejection of claim 7 is further incorporated, and further, the claim recites: wherein the analyzing of the weight matrix densities of the first neural network model and setting of the path of selective error propagation-based supervised learning comprise analyzing the weight matrix densities by using an average or total sum of weights constituting weight matrices. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 10, the rejection of claim 7 is further incorporated, and further, the claim recites: wherein the analyzing of the weight matrix densities of the first neural network model and setting of the path of selective error propagation-based supervised learning comprise updating weight matrices on the basis of error difference values of the first neural network model extracted along the path of selective error propagation-based 10supervised learning. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 11, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, generating a candidate solution set by modifying a candidate solution which represents a basic neural network model in a variable-length string form, acquiring first candidate solutions with a plurality of candidate solutions selected from the candidate solution set, selecting a neural network model represented by a first candidate solution, which satisfies targeted effective performance, as a first neural network model, acquiring second candidate solutions with the first neural network model, and selecting a neural network model represented by a second candidate solution, which satisfies the targeted effective performance, as a final neural network model. The limitations of generating a candidate solution set, acquiring first candidate solutions selected from the candidate solution set, selecting a first neural network model, acquiring second candidate solutions, and selecting a final neural network model, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “basic neural network”, “a first neural network model”, and “a final neural network model”. These elements that are recited are only generally linked to the judicial exception. Additionally, the claim recites the – “processor” and “memory”. Thus, the elements in the claim are recited at a high level generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: by performing architecture variation-based unsupervised learning and by performing selective error-based propagation-based supervised learning. These additional elements are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a basic neural network, a first neural network model, and a final neural network model to perform the steps of the claimed process amount to no more than generally linking the elements to the judicial exception. Additionally, the processor and memory amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, by performing architecture variation-based unsupervised learning and by performing selective error-based propagation-based supervised learning are both well-understood, routine and conventional, as evidenced by Siddique et al. (“Training Neural Networks: Backpropagation vs Genetic Algorithms”, pg. 2673, § 1. Introduction – § 2 Backpropagation). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements are generally linked to the exception, mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.  

Regarding claim 12, the rejection of claim 11 is further incorporated, and further, the claim recites: wherein the candidate solution, which represents the basic neural network model in a variable-length string form, includes weight matrices, which represent neural interconnections and weights related to connection strengths between neurons, and a matrix representing a neural network structure. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 11 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 13, the rejection of claim 11 is further incorporated, and further, the claim recites: wherein the acquiring of the first candidate solutions by performing architecture variation-based unsupervised learning with the plurality of candidate solutions selected from the candidate solution set comprises a command for performing architecture variation-based unsupervised learning in parallel on the basis of degree of parallelism (DOP). This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 11 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 14, the rejection of claim 11 is further incorporated, and further, the claim recites: wherein the acquiring of the first candidate solutions by performing architecture variation-based unsupervised learning with the plurality of candidate solutions selected from the candidate solution set comprises a command for acquiring the first candidate solutions by merging two candidate solutions in the candidate solution set. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 11 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 15, the rejection of claim 11 is further incorporated, and further, the claim recites: wherein the acquiring of the first candidate solutions by performing architecture variation-based unsupervised learning with the plurality of candidate solutions selected from the candidate solution set comprises a command for acquiring the first candidate solutions by performing at least one architecture variation method among weight modification, interneuron connection removal, interneuron connection addition, neuron removal, and neuron addition. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 11 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 16, the rejection of claim 11 is further incorporated, and further, the claim recites: wherein the acquiring of the second candidate solutions by performing selective error propagation-based supervised learning with the first neural network model comprises a command for setting a pseudo reverse weight matrix to finely tune weight matrices. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 11, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 17, the rejection of claim 11 is further incorporated, and further, the claim recites: wherein the acquiring of the second candidate solutions by performing selective error propagation-based supervised learning with the first neural network model comprises a command for analyzing weight matrix densities of the first neural network model and setting a path of selective error propagation-based supervised learning. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 11, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 18, the rejection of claim 17 is further incorporated, and further, the claim recites: wherein the analyzing of the weight matrix densities of the first neural network model and setting of the path of selective error propagation-based supervised learning comprises a command for analyzing the weight matrix densities by using an interquartile range. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 11, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 19, the rejection of claim 17 is further incorporated, and further, the claim recites: wherein the analyzing of the weight matrix densities of the first neural network model and setting of the path of selective error propagation-based supervised learning comprises a command for analyzing the weight matrix densities by using an average or total sum of weights constituting weight matrices. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 11, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 20, the rejection of claim 17 is further incorporated, and further, the claim recites: wherein the command for analyzing the weight matrix densities of the first neural network model and setting of the path of selective error propagation-based supervised learning comprises a command for updating weight matrices on the basis of error difference values of the first neural network model extracted along the path of selective error propagation-based 10supervised learning. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 11, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Husain ("US 20190122119 A1", hereinafter "Husain").

Regarding claim 1, Husain teaches A method of training a neural network, the method comprising: 
generating a candidate solution set by modifying a candidate solution (“To illustrate, each epoch of the genetic algorithm may produce a particular number of candidate neural networks based on crossover and mutation operations that are performed on the candidate neural networks of a preceding epoch.” [¶0005]) which represents a basic neural network model in a variable-length string form (“In some examples, the normalized vectors are binary (or Boolean) strings. For example, a first neural network may be represented by a first binary string normalized vector 401 and a second neural network may be represented by a second binary string normalized vector 402. When binary strings are used, there are only two possible values for each field of a normalized vector—zero or one.” [¶0086]); 
acquiring first candidate solutions by performing architecture variation-based unsupervised learning with a plurality of candidate solutions selected from the candidate solution set (“In some examples, the models may be clustered into species based on genetic distance. One illustrative non-limiting method of determining similarity/genetic distance between models is using a binned hamming distance, as further described with reference to FIG. 4. In a particular aspect, a species ID of each of the models may be set to a value corresponding to the species that the model has been clustered into. Next, a species fitness may be determined for each of the species. The species fitness of a species may be a function of the fitness of one or more of the individual models in the species. As a simple illustrative example, the species fitness of a species may be the average of the fitness of the individual models in the species. As another example, the species fitness of a species may be equal to the fitness of the fittest or least fit individual model in the species. In alternative examples, other mathematical functions may be used to determine species fitness. The genetic algorithm 110 may maintain a data structure that tracks the fitness of each species across multiple epochs. Based on the species fitness, the genetic algorithm 110 may identify the “fittest” species, which may also be referred to as “elite species.” Different numbers of elite species may be identified in different embodiments.” [¶0039; Examiner is interpreting clustering candidate neural networks into species to be equivalent to acquiring a “first candidate solutions”. The genetic algorithm would be performing operations equivalent to “architecture variation-based unsupervised learning”. See further [¶0022, ¶0026]]);
selecting a neural network model represented by a first candidate solution, which satisfies targeted effective performance, as a first neural network model (“The fittest models of each “elite species” may be identified. The fittest models overall may also be identified. An “overall elite” need not be an “elite member,” e.g., may come from a non-elite species. Different numbers of “elite members” per species and “overall elites” may be identified in different embodiments. In some embodiments, the expected reliability or performance 105 of a neural network is also considered in determining whether the corresponding model is an “elite species,” a “elite member,” or an “overall elite.”” [¶0041; selecting the fittest model would be equivalent to satisfying a targeted effective performance.]); 
acquiring second candidate solutions by performing selective error propagation-based supervised learning with the first neural network model (“In some examples, the system 100 includes an optimization trainer, such as a backpropagation trainer to train selected models generated by the genetic algorithm 110 and feed the trained models back into the genetic algorithm… Rather, the trainable model may represent an advancement with respect to the fittest models of the input set 120. The trainable model may be sent to the backpropagation trainer, which may train connection weights of the trainable model based on a portion of the input data set 102. When training is complete, the resulting trained model may be received from the backpropagation trainer and may be input into a subsequent epoch of the genetic algorithm 110.” [¶0042; note: The trained model corresponds to the selected first neural network model. The backpropagation trainer would correspond to performing selective error propagation based supervised learning. See further: ¶0044]); and 
selecting a neural network model represented by a second candidate solution, which satisfies the targeted effective performance, as a final neural network model (“Operation at the system 100 may continue iteratively until specified a termination criterion, such as a time limit, a number of epochs, or a threshold fitness value (of an overall fittest model) is satisfied. When the termination criterion is satisfied, an overall fittest model of the last executed epoch may be selected and output as representing a neural network that best models the input data set 102. In some examples, the overall fittest model may undergo a final training operation (e.g., by the backpropagation trainer) before being output.” [¶0054]).

Regarding claim 3, Husain teaches The method of claim 1, wherein the acquiring of the first candidate solutions by performing architecture variation-based unsupervised learning with the plurality of candidate solutions selected from the candidate solution set comprises performing architecture variation-based unsupervised learning in parallel on the basis of degree of parallelism (DOP) (“In a particular aspect, fitness evaluation of models may be performed in parallel. To illustrate, the system 100 may include additional devices, processors, cores, and/or threads 190 to those that execute the genetic algorithm 110 and the trained classifier 101. These additional devices, processors, cores, and/or threads 190 may test model fitness in parallel based on the input data set 102 and may provide the resulting fitness values to the genetic algorithm 110.” [¶0024; Examiner is interpreting using these additional devices in parallel to be equivalent to performing unsupervised learning in parallel on the basis of degree of parallelism.]).

Regarding claim 4, Husain teaches The method of claim 1, wherein the acquiring of the first candidate solutions by performing architecture variation-based unsupervised learning with the plurality of candidate solutions selected from the candidate solution set comprises acquiring the first candidate solutions by merging two candidate solutions in the candidate solution set (“During a crossover operation 160, a portion of one model may be combined with a portion of another model, where the size of the respective portions may or may not be equal. When normalized vectors are used to represent neural networks, the crossover operation may include concatenating bits/bytes/fields 0 to p of one normalized vector with bits/bytes/fields p+1 to q of another normalized vectors, where p and q are integers and p+q is equal to the size of the normalized vectors… Thus, the crossover operation may be a random or pseudo-random operator that generates a model of the output set 130 by combining aspects of a first model of the input set 120 with aspects of one or more other models of the input set 120. For example, the crossover operation may retain a topology of hidden nodes of a first model of the input set 120 but connect input nodes of a second model of the input set to the hidden nodes.” [¶0048- ¶0049]).

Regarding claim 5, Husain teaches The method of claim 1, wherein the acquiring of the first candidate solutions by performing architecture variation-based unsupervised learning with the plurality of candidate solutions selected from the candidate solution set comprises acquiring the first candidate solutions by performing at least one architecture variation method among weight modification, interneuron connection removal, interneuron connection addition, neuron removal, and neuron addition (“As another example, the mutation operation may cause one or more activation functions, aggregation functions, bias values/functions, and/or or connection weights to be modified.” [¶0051; note: The claim under BRI only requires at least one of the methods, thus the Examiner has cited a portion corresponding to a weight modification. However, see ¶0006, ¶0020 for interneuron connection removal/neuron removal and ¶0051 for interneuron connection addition/neuron addition.]).

Regarding claim 11, Husain teaches A device for training a neural network, the device comprising: 
a processor ([¶0012]); and 
a memory configured to store at least one command executed through the processor, wherein the at least one command comprises ([¶0061]):
a command for generating a candidate solution set by modifying a candidate solution (“To illustrate, each epoch of the genetic algorithm may produce a particular number of candidate neural networks based on crossover and mutation operations that are performed on the candidate neural networks of a preceding epoch.” [¶0005]) which represents a basic neural network model in a variable-length string form (“In some examples, the normalized vectors are binary (or Boolean) strings. For example, a first neural network may be represented by a first binary string normalized vector 401 and a second neural network may be represented by a second binary string normalized vector 402. When binary strings are used, there are only two possible values for each field of a normalized vector—zero or one.” [¶0086]); 
a command for acquiring first candidate solutions by performing architecture variation-based unsupervised learning with a plurality of candidate solutions selected from the candidate solution set (“In some examples, the models may be clustered into species based on genetic distance. One illustrative non-limiting method of determining similarity/genetic distance between models is using a binned hamming distance, as further described with reference to FIG. 4. In a particular aspect, a species ID of each of the models may be set to a value corresponding to the species that the model has been clustered into. Next, a species fitness may be determined for each of the species. The species fitness of a species may be a function of the fitness of one or more of the individual models in the species. As a simple illustrative example, the species fitness of a species may be the average of the fitness of the individual models in the species. As another example, the species fitness of a species may be equal to the fitness of the fittest or least fit individual model in the species. In alternative examples, other mathematical functions may be used to determine species fitness. The genetic algorithm 110 may maintain a data structure that tracks the fitness of each species across multiple epochs. Based on the species fitness, the genetic algorithm 110 may identify the “fittest” species, which may also be referred to as “elite species.” Different numbers of elite species may be identified in different embodiments.” [¶0039; Examiner is interpreting clustering candidate neural networks into species to be equivalent to acquiring a “first candidate solutions”. The genetic algorithm would be performing operations equivalent to “architecture variation-based unsupervised learning”. See further [¶0022, ¶0026]]); 
a command for selecting a neural network model represented by a first candidate solution, which satisfies targeted effective performance, as a first neural network model (“The fittest models of each “elite species” may be identified. The fittest models overall may also be identified. An “overall elite” need not be an “elite member,” e.g., may come from a non-elite species. Different numbers of “elite members” per species and “overall elites” may be identified in different embodiments. In some embodiments, the expected reliability or performance 105 of a neural network is also considered in determining whether the corresponding model is an “elite species,” a “elite member,” or an “overall elite.”” [¶0041; selecting the fittest model would be equivalent to satisfying a targeted effective performance.]); 
a command for acquiring second candidate solutions by performing selective error propagation-based supervised learning with the first neural network model (“In some examples, the system 100 includes an optimization trainer, such as a backpropagation trainer to train selected models generated by the genetic algorithm 110 and feed the trained models back into the genetic algorithm… Rather, the trainable model may represent an advancement with respect to the fittest models of the input set 120. The trainable model may be sent to the backpropagation trainer, which may train connection weights of the trainable model based on a portion of the input data set 102. When training is complete, the resulting trained model may be received from the backpropagation trainer and may be input into a subsequent epoch of the genetic algorithm 110.” [¶0042; note: The trained model corresponds to the selected first neural network model. The backpropagation trainer would correspond to performing selective error propagation based supervised learning. See further: ¶0044]); and
a command for selecting a neural network model represented by a second candidate solution, which satisfies the targeted effective performance, as a final neural network model (“Operation at the system 100 may continue iteratively until specified a termination criterion, such as a time limit, a number of epochs, or a threshold fitness value (of an overall fittest model) is satisfied. When the termination criterion is satisfied, an overall fittest model of the last executed epoch may be selected and output as representing a neural network that best models the input data set 102. In some examples, the overall fittest model may undergo a final training operation (e.g., by the backpropagation trainer) before being output.” [¶0054]).

Regarding claim 13, Husain teaches The device of claim 11, wherein the command for acquiring the first candidate solutions by performing architecture variation-based unsupervised learning with the plurality of candidate solutions selected from the candidate solution set comprises a command for performing architecture variation-based unsupervised learning in parallel on the basis of degree of parallelism (DOP) (“In a particular aspect, fitness evaluation of models may be performed in parallel. To illustrate, the system 100 may include additional devices, processors, cores, and/or threads 190 to those that execute the genetic algorithm 110 and the trained classifier 101. These additional devices, processors, cores, and/or threads 190 may test model fitness in parallel based on the input data set 102 and may provide the resulting fitness values to the genetic algorithm 110.” [¶0024; Examiner is interpreting using these additional devices in parallel to be equivalent to performing unsupervised learning in parallel on the basis of degree of parallelism.]).

Regarding claim 14, Husain teaches The device of claim 11, wherein the command for acquiring the first candidate solutions by performing architecture variation-based unsupervised learning with the plurality of candidate solutions selected from the candidate solution set comprises a command for acquiring the first candidate solution by merging two candidate solutions in the candidate solution set (“During a crossover operation 160, a portion of one model may be combined with a portion of another model, where the size of the respective portions may or may not be equal. When normalized vectors are used to represent neural networks, the crossover operation may include concatenating bits/bytes/fields 0 to p of one normalized vector with bits/bytes/fields p+1 to q of another normalized vectors, where p and q are integers and p+q is equal to the size of the normalized vectors… Thus, the crossover operation may be a random or pseudo-random operator that generates a model of the output set 130 by combining aspects of a first model of the input set 120 with aspects of one or more other models of the input set 120. For example, the crossover operation may retain a topology of hidden nodes of a first model of the input set 120 but connect input nodes of a second model of the input set to the hidden nodes.” [¶0048- ¶0049]).

Regarding claim 15, Husain teaches The device of claim 11, wherein the command for acquiring the first candidate solutions by performing architecture variation-based unsupervised learning with the plurality of candidate solutions selected from the candidate solution set comprises a command for acquiring the first candidate solutions by performing at least one architecture variation method among weight modification, interneuron connection removal, interneuron connection addition, neuron removal, and neuron addition (“As another example, the mutation operation may cause one or more activation functions, aggregation functions, bias values/functions, and/or or connection weights to be modified.” [¶0051; note: The claim under BRI only requires at least one of the methods, thus the Examiner has cited a portion corresponding to a weight modification. However, see ¶0006, ¶0020 for interneuron connection removal/neuron removal and ¶0051 for interneuron connection addition/neuron addition.]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 7, 10, 12, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Husain in view of Tomkins et al. ("US 20070288410 A1", hereinafter "Tomkins").

Regarding claim 2, Husain teaches The method of claim 1, wherein the candidate solution, which represents the basic neural network model in a variable-length string form ([¶0086]), includes weight matrices, which represent neural interconnections and weights related to connection strengths between neurons (“The connection data for each connection in a neural network may include at least one of a node pair or a connection weight. For example, if a neural network includes a connection from node N1 to node N2, then the connection data for that connection may include the node pair <N1, N2>. The connection weight may be a numerical quantity that influences if and/or how the output of N1 is modified before being input at N2. In the example of a recurrent network, a node may have a connection to itself (e.g., the connection data may include the node pair <N1, N1>).” [¶0016]), and a matrix representing a neural network structure (“Each data structure 210 includes information describing the topology of a neural network as well as other characteristics of the neural network, such as link weight, bias values, activation functions, and so forth.” [¶0062]).
While Husain teaches interconnections and weights related to connection strengths between neurons and neural network structure, the reference does not provide details of matrix/matrices. 
Tomkins teaches weight matrices representing neural interconnections and weights related to connection strengths between neurons and a matrix representing a neural network structure (“It contains [0022] (a) a first chromosome layer with a plurality of chromosome tables to record the connections of the weighted synaptic link among nodes; each the chromosome table comprising a plurality of rows and a plurality of columns, with a non-zero table element in the chromosome table denoting that there is a connection between the row and the column while a zero entry denoting an absence of the connection, and 
[0023] (b) a second chromosome layer arranged in a chromosome matrix with a plurality of rows and columns of matrix elements; each column representing one neural layer of the neural network, the first row recording the number of nodes in each the neural layer; and the other rows representing one of the function categories; and each matrix element in the other rows denoting the choice of the plurality of functions in the function category.”)
Husain and Tomkins are both in the same field of endeavor of using genetic algorithms to find the best model. Husain teaches automated neural network generation using a genetic algorithm approach. Tomkins teaches a genetic algorithm approach. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Husain’s teachings by using weight matrices and matrices representing neural network structures as taught by Tomkins. One would have been motivated to make this modification in order to generate weight matrices to find the best performing neural network model. [¶0007, Tomkins]

Regarding claim 6, Husain teaches The method of claim 1, wherein the acquiring of the second candidate solutions by performing selective error propagation-based supervised learning with the first neural network model 
However Husain fails to explicitly teach comprises setting a pseudo reverse weight matrix to finely tune weight matrices.
Tomkins teaches comprises setting a pseudo reverse weight matrix to finely tune weight matrices (“[0043] (a). choosing a specific training function from a plurality of training functions; 
[0044] (b). inputting the set of input signals to the input nodes of the neural network;
[0045] (c). computing the set of output responses by propagating the set of input signals from the input nodes to the output nodes via the plurality of weighted synaptic links; 
[0046] (d). accumulating the total error between the set of output responses and the set of target signals; 
[0047] (e). invoking the specific training algorithm to adjust the weight values of the weighted synaptic links to minimize the total error; 
[0048] (f). calculating the fitness score; the fitness score being related to the total error; 
[0049] (g). repeating steps (b), (c), (d), (e) and (f) for a predetermined number of iterations unless the fitness score is smaller than a pre-defined criterion.” [note: ¶0022-¶0023, ¶0162 discloses “weight matrix”, the cited process would correspond to finely tuning weight matrices.).
Husain and Tomkins are both in the same field of endeavor of using genetic algorithms to find the best model. Husain teaches automated neural network generation using a genetic algorithm approach. Tomkins teaches a genetic algorithm approach. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Husain’s teachings by using weight matrices and matrices representing neural network structures as taught by Tomkins. One would have been motivated to make this modification in order to generate weight matrices to find the best performing neural network model. [¶0007, Tomkins]

Regarding claim 7, Husain teaches The method of claim 1, wherein the acquiring of the second candidate solutions by performing selective error propagation-based supervised learning with the first neural network model comprises analyzing weight densities of the first neural network model and setting a path of selective error propagation-based supervised learning (“The backpropagation trainer may utilize a portion, but not all of the input data set 102 to train the connection weights of the trainable model, thereby generating the trained model. For example, the portion of the input data set 102 may be input into the trainable model, which may in turn generate output data. The input data set 102 and the output data may be used to determine an error value, and the error value may be used to modify connection weights of the model, such as by using gradient descent or another function.” [¶0044; the trained model would correspond to a first neural network model]).
While Husain teaches analyzing weight densities of the first neural network model and setting a path of selective error propagation-based supervised learning, the reference does not provide details of matrix/matrices.
Tomkins teaches weight matrix densities (“Note: for the convolution weight function, there are no "real" synaptic link connections. Instead a matrix operation is performed between the activation matrix and the weight matrix. Here, the weight matrix is dependent upon the numbers of layers connecting to layer(i) and the number of nodes in layer(i)” [¶0162])
Husain and Tomkins are both in the same field of endeavor of using genetic algorithms to find the best model. Husain teaches automated neural network generation using a genetic algorithm approach. Tomkins teaches a genetic algorithm approach. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Husain’s teachings by using weight matrices and matrices representing neural network structures as taught by Tomkins. One would have been motivated to make this modification in order to generate weight matrices to find the best performing neural network model. [¶0007, Tomkins]

Regarding claim 10, Husain/Tomkins teaches The method of claim 7, Husain teaches wherein the analyzing of the weight densities of the first neural network model and setting of the path of selective error propagation-based supervised learning comprise updating weights on the basis of error difference values of the first neural network model extracted along the path of selective error propagation-based supervised learning (“The backpropagation trainer may utilize a portion, but not all of the input data set 102 to train the connection weights of the trainable model, thereby generating the trained model. For example, the portion of the input data set 102 may be input into the trainable model, which may in turn generate output data. The input data set 102 and the output data may be used to determine an error value, and the error value may be used to modify connection weights of the model, such as by using gradient descent or another function.” [¶0044; using the error value to modify connection weights would be equivalent to updating weights.]).
While Husain teaches updating weights on the basis of error difference values of the first neural network model extracted along the path of selective error propagation-based supervised learning, the reference does not provide details of matrix/matrices.
Tomkins teaches weight matrix densities (“Note: for the convolution weight function, there are no "real" synaptic link connections. Instead a matrix operation is performed between the activation matrix and the weight matrix. Here, the weight matrix is dependent upon the numbers of layers connecting to layer(i) and the number of nodes in layer(i)” [¶0162])
Husain and Tomkins are both in the same field of endeavor of using genetic algorithms to find the best model. Husain teaches automated neural network generation using a genetic algorithm approach. Tomkins teaches a genetic algorithm approach. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Husain’s teachings by using weight matrices and matrices representing neural network structures as taught by Tomkins. One would have been motivated to make this modification in order to generate weight matrices to find the best performing neural network model. [¶0007, Tomkins]

Regarding claim 12, Husain teaches The device of claim 11, wherein the candidate solution, which represents the basic neural network model in a variable-length string form ([¶0086]), includes weight matrices, which represent neural interconnections and weights related to connection strengths between neurons (“The connection data for each connection in a neural network may include at least one of a node pair or a connection weight. For example, if a neural network includes a connection from node N1 to node N2, then the connection data for that connection may include the node pair <N1, N2>. The connection weight may be a numerical quantity that influences if and/or how the output of N1 is modified before being input at N2. In the example of a recurrent network, a node may have a connection to itself (e.g., the connection data may include the node pair <N1, N1>).” [¶0016]), and a matrix representing a neural network structure (“Each data structure 210 includes information describing the topology of a neural network as well as other characteristics of the neural network, such as link weight, bias values, activation functions, and so forth.” [¶0062]).
While Husain teaches interconnections and weights related to connection strengths between neurons and neural network structure, the reference does not provide details of matrix/matrices. 
Tomkins teaches weight matrices representing neural interconnections and weights related to connection strengths between neurons and a matrix representing a neural network structure (“It contains [0022] (a) a first chromosome layer with a plurality of chromosome tables to record the connections of the weighted synaptic link among nodes; each the chromosome table comprising a plurality of rows and a plurality of columns, with a non-zero table element in the chromosome table denoting that there is a connection between the row and the column while a zero entry denoting an absence of the connection, and 
[0023] (b) a second chromosome layer arranged in a chromosome matrix with a plurality of rows and columns of matrix elements; each column representing one neural layer of the neural network, the first row recording the number of nodes in each the neural layer; and the other rows representing one of the function categories; and each matrix element in the other rows denoting the choice of the plurality of functions in the function category.”)
Husain and Tomkins are both in the same field of endeavor of using genetic algorithms to find the best model. Husain teaches automated neural network generation using a genetic algorithm approach. Tomkins teaches a genetic algorithm approach. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Husain’s teachings by using weight matrices and matrices representing neural network structures as taught by Tomkins. One would have been motivated to make this modification in order to generate weight matrices to find the best performing neural network model. [¶0007, Tomkins]

Regarding claim 16, Husain teaches The device of claim 11, wherein the command for acquiring the second candidate solutions by performing selective error propagation-based supervised learning with the first neural network model 
However Husain fails to explicitly teach comprises a command for setting a pseudo reverse weight matrix to finely tune weight matrices.
Tomkins teaches comprises a command for setting a pseudo reverse weight matrix to finely tune weight matrices (“[0043] (a). choosing a specific training function from a plurality of training functions; 
[0044] (b). inputting the set of input signals to the input nodes of the neural network;
[0045] (c). computing the set of output responses by propagating the set of input signals from the input nodes to the output nodes via the plurality of weighted synaptic links; 
[0046] (d). accumulating the total error between the set of output responses and the set of target signals; 
[0047] (e). invoking the specific training algorithm to adjust the weight values of the weighted synaptic links to minimize the total error; 
[0048] (f). calculating the fitness score; the fitness score being related to the total error; 
[0049] (g). repeating steps (b), (c), (d), (e) and (f) for a predetermined number of iterations unless the fitness score is smaller than a pre-defined criterion.” [note: ¶0022-¶0023, ¶0162 discloses “weight matrix”, the cited process would correspond to finely tuning weight matrices.).
Husain and Tomkins are both in the same field of endeavor of using genetic algorithms to find the best model. Husain teaches automated neural network generation using a genetic algorithm approach. Tomkins teaches a genetic algorithm approach. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Husain’s teachings by using weight matrices and matrices representing neural network structures as taught by Tomkins. One would have been motivated to make this modification in order to generate weight matrices to find the best performing neural network model. [¶0007, Tomkins]

Regarding claim 17, Husain teaches The device of claim 11, wherein the command for acquiring the second candidate solutions by performing selective error propagation-based supervised learning with the first neural network model comprises a command for analyzing weight densities of the first neural network model and setting a path of selective error propagation-based supervised learning. (“The backpropagation trainer may utilize a portion, but not all of the input data set 102 to train the connection weights of the trainable model, thereby generating the trained model. For example, the portion of the input data set 102 may be input into the trainable model, which may in turn generate output data. The input data set 102 and the output data may be used to determine an error value, and the error value may be used to modify connection weights of the model, such as by using gradient descent or another function.” [¶0044; the trained model would correspond to a first neural network model]).
While Husain teaches analyzing weight densities of the first neural network model and setting a path of selective error propagation-based supervised learning, the reference does not provide details of matrix/matrices.
Tomkins teaches weight matrix densities (“Note: for the convolution weight function, there are no "real" synaptic link connections. Instead a matrix operation is performed between the activation matrix and the weight matrix. Here, the weight matrix is dependent upon the numbers of layers connecting to layer(i) and the number of nodes in layer(i)” [¶0162])
Husain and Tomkins are both in the same field of endeavor of using genetic algorithms to find the best model. Husain teaches automated neural network generation using a genetic algorithm approach. Tomkins teaches a genetic algorithm approach. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Husain’s teachings by using weight matrices and matrices representing neural network structures as taught by Tomkins. One would have been motivated to make this modification in order to generate weight matrices to find the best performing neural network model. [¶0007, Tomkins]

Regarding claim 20, Husain/Tomkins teaches The device of claim 17, wherein the command for analyzing the weight densities of the first neural network model and setting the path of selective error propagation-based supervised learning (“The backpropagation trainer may utilize a portion, but not all of the input data set 102 to train the connection weights of the trainable model, thereby generating the trained model. For example, the portion of the input data set 102 may be input into the trainable model, which may in turn generate output data. The input data set 102 and the output data may be used to determine an error value, and the error value may be used to modify connection weights of the model, such as by using gradient descent or another function.” [¶0044; using the error value to modify connection weights would be equivalent to updating weights.]).
While Husain teaches updating weights on the basis of error difference values of the first neural network model extracted along the path of selective error propagation-based supervised learning, the reference does not provide details of matrix/matrices.
Tomkins teaches weight matrix densities (“Note: for the convolution weight function, there are no "real" synaptic link connections. Instead a matrix operation is performed between the activation matrix and the weight matrix. Here, the weight matrix is dependent upon the numbers of layers connecting to layer(i) and the number of nodes in layer(i)” [¶0162])
Husain and Tomkins are both in the same field of endeavor of using genetic algorithms to find the best model. Husain teaches automated neural network generation using a genetic algorithm approach. Tomkins teaches a genetic algorithm approach. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Husain’s teachings by using weight matrices and matrices representing neural network structures as taught by Tomkins. One would have been motivated to make this modification in order to generate weight matrices to find the best performing neural network model. [¶0007, Tomkins]

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Husain in view of Tomkins and further in view of Paliwal et al. ("Assessing the contribution of variables in feed forward neural network", hereinafter "Paliwal").

Regarding claim 8, Husain/Tomkins teaches The method of claim 7, wherein the analyzing of the weight matrix densities of the first neural network model and setting of the path of selective error propagation-based supervised learning 
However Husain/Tomkins fails to explicitly teach comprise analyzing the weight matrix densities by using an interquartile range.
Paliwal teaches comprise analyzing the weight matrix densities by using an interquartile range. (“In the proposed method, the empirical distribution of the net-work connection weights of the neural network model is obtained by training the network a number of times (say t). Every time the training is carried out, the initial weight for training the network is chosen randomly. The average of interquartile range of each of the network weights from input node to hidden nodes is calcu-lated for all hidden units for a given input node. For this reason, the method is referred to as interquartile range (IQR) method.” [pg. 3691, § 2.2 The proposed method, ¶1])
Husain/Tomkins both disclose genetic algorithms used to find the best model. Paliwal teaches a method of training a neural network using multiple methods to determine the importance of input variables. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Husain/Tomkins to use an interquartile range to analyze the weight densities of a neural network as taught by Paliwal. One would have been motivated to make this combination in order to determine the importance of the corresponding input variables. [pg. 3691, § 2.1 Connection weight method - 2.2 The proposed method, ¶1, Paliwal]

Regarding claim 9, Husain/Tomkins teaches The method of claim 7, wherein the analyzing of the weight matrix densities of the first neural network model and setting of the path of selective error propagation-based supervised learning 
However Husain/Tomkins fails to explicitly teach comprise analyzing the weight matrix densities by using an average or total sum of weights constituting weight matrices.
Paliwal teaches comprise analyzing the weight matrix densities by using an average or total sum of weights constituting weight matrices (“The connection weight method calculates the sum of product of raw weights of the connection from input node to hidden nodes with the connection from hidden node to output nodes for all input nodes. The larger the sum for a given input node, the more the importance of the corresponding input variable.” [pg. 3691, 2.1 Connection weight method, ¶1; note the claim under BRI recites “or” thus the examiner has provided a citation corresponding to using a total sum of weights. However, average of weights is cited on pg. 3691, § 2.2]).
Husain/Tomkins both disclose genetic algorithms used to find the best model. Paliwal teaches a method of training a neural network using multiple methods to determine the importance of input variables. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Husain/Tomkins to use an average or total sum of weights to analyze the weight densities of a neural network as taught by Paliwal. One would have been motivated to make this combination in order to determine the importance of the corresponding input variables. [pg. 3691, § 2.1 Connection weight method - 2.2 The proposed method, ¶1, Paliwal]

Regarding claim 18, Husain/Tomkins teaches The device of claim 17, wherein the command for analyzing of the weight matrix densities of the first neural network model and setting of the path of selective error propagation-based supervised learning 
However Husain/Tomkins fails to explicitly teach comprises a command for analyzing the weight matrix densities by using an interquartile range.
Paliwal teaches comprises a command for analyzing the weight matrix densities by using an interquartile range. (“In the proposed method, the empirical distribution of the net-work connection weights of the neural network model is obtained by training the network a number of times (say t). Every time the training is carried out, the initial weight for training the network is chosen randomly. The average of interquartile range of each of the network weights from input node to hidden nodes is calcu-lated for all hidden units for a given input node. For this reason, the method is referred to as interquartile range (IQR) method.” [pg. 3691, § 2.2 The proposed method, ¶1])
Husain/Tomkins both disclose genetic algorithms used to find the best model. Paliwal teaches a method of training a neural network using multiple methods to determine the importance of input variables. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Husain/Tomkins to use an interquartile range to analyze the weight densities of a neural network as taught by Paliwal. One would have been motivated to make this combination in order to determine the importance of the corresponding input variables. [pg. 3691, § 2.1 Connection weight method - 2.2 The proposed method, ¶1, Paliwal]

Regarding claim 19, Husain/Tomkins teaches The device of claim 17, wherein the command for analyzing of the weight matrix densities of the first neural network model and setting of the path of selective error propagation-based supervised learning 
However Husain/Tomkins fails to explicitly teach comprises a command for analyzing the weight matrix densities by using an average or total sum of weights constituting weight matrices.
Paliwal teaches comprises a command for analyzing the weight matrix densities by using an average or total sum of weights constituting weight matrices (“The connection weight method calculates the sum of product of raw weights of the connection from input node to hidden nodes with the connection from hidden node to output nodes for all input nodes. The larger the sum for a given input node, the more the importance of the corresponding input variable.” [pg. 3691, 2.1 Connection weight method, ¶1; note the claim under BRI recites “or” thus the examiner has provided a citation corresponding to using a total sum of weights. However, average of weights is cited on pg. 3691, § 2.2]).
Husain/Tomkins both disclose genetic algorithms used to find the best model. Paliwal teaches a method of training a neural network using multiple methods to determine the importance of input variables. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Husain/Tomkins to use an average or total sum of weights to analyze the weight densities of a neural network as taught by Paliwal. One would have been motivated to make this combination in order to determine the importance of the corresponding input variables. [pg. 3691, § 2.1 Connection weight method - 2.2 The proposed method, ¶1, Paliwal]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mitchell ("Genetic Algorithms: An Overview") discloses a genetic algorithm approach and Bhandare et al. (“Designing convolutional neural network architecture using genetic algorithms") discloses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122